UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4641


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TREVOR D. JAMES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:09-cr-00265-GRA-1)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Trevor James pled guilty to making a false statement

to a federal agent and was sentenced in 2009 to five years of

probation.      In August 2013, the district court revoked James’

probation and sentenced him to fourteen months of imprisonment

after James admitted to violating a condition of his probation.

On appeal, James’ attorney has filed a brief pursuant to Anders

v.    California,      386 U.S. 738    (1967),    questioning   whether    the

revocation sentence is reasonable.                James was informed of his

right to file a pro se supplemental brief, but he has not done

so.    Finding no error, we affirm.

            Upon finding a probation violation, the district court

may    revoke    probation      and   resentence       the   defendant   to    any

sentence within the statutory maximum for the original offense.

18 U.S.C. § 3565(a) (2012); United States v. Schaefer, 120 F.3d
505, 507 (4th Cir. 1997).                 “[W]e review probation revocation

sentences,      like    supervised     release       revocation   sentences,    to

determine if they are plainly unreasonable.”                   United States v.

Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                  We first assess the

sentence     for       unreasonableness,       “follow[ing]       generally    the

procedural and substantive considerations that we employ in our

review of original sentences.”                 United States v. Crudup, 461
F.3d 433, 438 (4th Cir. 2006).                 Only if we determine that a

sentence is procedurally or substantively unreasonable will we

                                           2
“decide whether the sentence is plainly unreasonable.”                                  Id. at

439.

              Although    a    district       court       must    consider       the     policy

statements in Chapter Seven of the Sentencing Guidelines along

with the statutory requirements of 18 U.S.C. § 3553(a) (2012),

“‘the    court       ultimately    has    broad        discretion          to    revoke       its

previous sentence and impose a term of imprisonment up to the

statutory maximum.’” Crudup, 461 F.3d at 439 (quoting United

States v. Lewis, 424 F.3d 239, 244 (2d Cir. 2005)) (internal

quotation marks omitted); see also Moulden, 478 F.3d at 656–57.

In addition, “[t]he court must provide a statement of reasons

for     the   sentence     imposed,       as       with    the     typical       sentencing

procedure, but this statement ‘need not be as specific as has

been required’” for original sentences.                          Moulden, 478 F.3d at

657    (quoting      Crudup, 461 F.3d       at   438).       We   have         thoroughly

reviewed the record and conclude that the sentence imposed is

both    procedurally       and    substantively            reasonable;          it    follows,

therefore, that the sentence is not plainly unreasonable.

              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.        Accordingly, we affirm the judgment of the district

court.        This    court    requires       that      counsel      inform          James,    in

writing,      of   the   right    to   petition        the       Supreme    Court       of    the

United States for further review.                       If James requests that a

                                              3
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.              Counsel’s motion must

state that a copy thereof was served on James.              We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                       4